FIRST AMENDMENT TO SPONSORED RESEARCH






COLLABORATION AGREEMENT




     FIRST AMENDMENT TO SPONSORED RESEARCH COLLABORATION AGREEMENT (this
"Amendment"), effective as of October 20, 2008, by and between CombinatoRx,
Incorporated, a Delaware corporation (hereinafter "CombinatoRx"), having its
principal place of business located at 245 First Street, Sixteenth Floor,
Cambridge, MA 02142, and DART Therapeutics, LLC (hereinafter "Sponsor") with a
principal place of business at 4 Button Ball Lane, South Egremont, MA 01258
(CombinatoRx and Sponsor are sometimes hereinafter referred to collectively as
the "Parties" or individually as a "Party");

     WHEREAS, CombinatoRx and the Sponsor entered into that certain Sponsored
Research Collaboration Agreement, effective as of November 7, 2007 (such
agreement shall hereinafter be referred to as the "Original Research
Agreement").

     WHEREAS, The GMT Charitable Research, LLC, a Delaware limited liability
company(“Charitable Research, LLC”) has agreed to loan to Sponsor $450,000
pursuant to a Promissory Note dated as of the date hereof (“Promissory Note”),
which loan proceeds shall in turn be contributed by Sponsor to CombinatoRx as
additional Research Funds pursuant to the Research Agreement.

     WHEREAS, the parties hereto desire to amend, modify and supplement the
Original Research Agreement as provided herein (as so amended, modified and
supplemented, the “Amended Research Agreement”).

     WHEREAS, capitalized terms used herein but not otherwise defined shall have
the meanings ascribed thereto in the Original Research Agreement.

     NOW THEREFORE, in consideration of the mutual representations, warranties
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.      Amendments.     (a)      Amended Research Plan. The Research Plan
attached as Exhibit A to the Original Research Agreement is hereby amended and
restated in its entirety as set forth in Exhibit A attached to this Amendment
(the “Amended Research Plan”).     (b)      Research Funding by Sponsor. Section
3.1 of the Original Research Agreement is hereby amended to replace the number
“US$3,000,000” with “US$3,450,000”, and the Budget attached as Exhibit B to the
Original Research Agreement is hereby amended and restated in its entirety with
the Exhibit B attached to this Amendment.     (c)      Definition of
“Affiliates.” Section 1.2 of the Original Research Agreement is hereby amended
to insert the following at the end of the last sentence: “, and Charitable
Research, LLC shall not be considered an Affiliate of Sponsor.”  

--------------------------------------------------------------------------------

  (d)      Definition of “CombinatoRx Project Team.” Section 1.5 of the Original
Research Agreement is hereby amended to replace the number “five (5)” with “six
(6)”. In furtherance thereof, CombinatoRx represents and warrants to the Sponsor
and hereby agrees to provide additional full time personnel to make further
progress on the Amended Research Plan.     (e)      Definition of “Third Party.”
Section 1.29 of the Research Agreement is hereby amended to provide that “Third
Party” shall mean any entity other than the Sponsor, Charley’s Fund, Nash Avery
Foundation, the Charitable Research, LLC or CombinatoRx or an Affiliate of the
Sponsor, Charley’s Fund, Nash Avery Foundation, the Charitable Research LLC or
CombinatoRx.     (f)      Disclosures to Charitable Research, LLC. Section 5.1
of the Original Research Agreement is hereby amended to insert the following
after the last sentence: “In addition, Sponsor shall be entitled to disclose to
Charitable Research, LLCConfidential Information relating to the Research and
this Agreement, provided that Charitable Research, LLC covenants and agrees to
maintain the confidentiality of such Confidential Information upon the terms set
forth in this Section 5.”     (g)      Composition of Joint Research Committee.
Section 2.8.1 of the Original Research Agreement is hereby amended to delete the
first sentence and insert the following language, and the remaining portion of
Section 2.8.1 of the Original Research Agreement shall continue without
amendment thereafter:      “CombinatoRx and the Sponsor will establish a Joint
Research Committee (‘JRC’) consisting of five (5) members (as may be increased
or decreased by the JRC) with the requisite experience and seniority to enable
them to make recommendations on behalf of CombinatoRx and the Sponsor with
respect to the initiation, planning and performance of the activities of the
Research Plan. CombinatoRx shall designate two members of the JRC; the Sponsor
shall designate two members of the JRC; and Charitable Research, LLC shall
designate the fifth member of the JRC so long as the principal amount of that
Promissory Note in the aggregate principal amount of $450,000 made by the
Sponsor is outstanding, provided, that the designee of Charitable Research, LLC
is reasonably acceptable to CombinatoRx and the Sponsor. Promptly following
repayment of the principal amount of such Promissory Note, the member of the JRC
designated by Charitable Research, LLC shall automatically be removed from the
JRC, unless CombinatoRx and Sponsor consent to the continued membership by such
member.”   2.      Charitable Research, LLC. In consideration for the disclosure
of Confidential Information as contemplated by Section 1(e) of this Amendment
and its participation on the JRC as set forth in Section 1(f) of this Amendment,
and for other good and valuable  

-2-

--------------------------------------------------------------------------------

  consideration, Charitable Research, LLC hereby agrees with CombinatoRx and
Sponsor to be bound by Section 5 of the Agreement with respect to all
Confidential Information disclosed to it.   3.      Joint Account. As soon as
practicable after the execution hereof, Sponsor will establish a separate bank
account in the name of Charitable Research, LLC and Sponsor (the “Joint
Account”), with a financial institution reasonably acceptable to Charitable
Research, LLC. All payments required to be made to Sponsor by CombinatoRx
pursuant to Section 4.3 of the Amended Research Agreement shall be deposited by
CombinatoRx directly into the Joint Account. Charitable Research, LLC and
Sponsor shall have joint signature authority over the Joint Account, and agree
to that all such deposits by CombinatoRx shall be distributed from the Joint
Account from time to time, upon the joint written instruction of Charitable
Research, LLC and Sponsor, as follows:  

(a)      To Charitable Research, LLC, by wire transfer of immediately available
funds, an amount equal to the balance of such Joint Account multiplied by a
fraction, the numerator of which is the aggregate amount of all Advances
actually made by Charitable Research, LLC and the denominator of which is the
greater of (i) $3,450,000 or (ii) such larger amount (including the Advances) as
may be advanced in the aggregate by Sponsor to CombinatoRx pursuant to the
Amended Research Agreement; and   (b)      To Sponsor, by wire transfer of
immediately available funds, the balance of such Joint Account.     The Joint
Account shall be used for no purpose other than to receive payments pursuant to
Section 4.3 of the Amended Research Agreement, and Sponsor shall have no
obligation to make any deposit to the Joint Account other than the obligation to
deposit all payments to Sponsor by CombinatoRx pursuant the Section 4.3 of the
Amended Research Agreement. All fees payable to the financial institution to
open and/or maintain the Joint Account shall be shared equally by Charitable
Research, LLC and Sponsor.  

4.      Incorporation of Exhibits. The Exhibits attached to this Amendment are
incorporated herein and made a part of this Amendment as if fully set forth
herein.   5.      Single Agreement; Inconsistent Terms. This Amendment and the
Amended Research Agreement set forth all of the agreements and understandings
between the parties hereto with respect to the subject matter hereof. This
Amendment is entered into pursuant to Section 10.9 of the Original Research
Agreement. This Amendment will not affect any terms of the Original Research
Agreement other than those amended by this Amendment, and is only intended to
amend, alter or modify the Original Research Agreement as expressly stated
herein. In the event of any inconsistency between the provisions of this
Amendment and those contained in the Original Research Agreement, the provisions
of this Amendment shall govern and be binding.   6.      Ratification of the
Agreement. The Original Research Agreement, as amended, modified and
supplemented by this Amendment, is hereby ratified by the parties hereto, and
the  

-3-

--------------------------------------------------------------------------------

  terms and provisions of the Original Research Agreement as amended, modified
and supplemented by this Amendment shall remain in full force and effect.   7. 
    Amendments. Except as expressly set forth in the Agreement, no subsequent
amendment, modification or addition to this Amendment shall be binding upon the
parties hereto unless reduced to writing and signed by the respective authorized
officers of the parties.   8.      Governing Law. This Amendment shall be
governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Massachusetts, without regard to its choice of law provisions.  
9.      Headings. The captions contained in this Amendment are not part of this
Amendment, but are merely guides or labels to assist in locating and reading the
several Sections and subsections hereof.   10.      Counterparts. This Amendment
may be executed in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.  



* * * * *




-4-

--------------------------------------------------------------------------------

     In witness to the foregoing, the Parties have executed this Amendment as of
the date first written above.



COMBINATORX:

CombinatoRx, Incorporated




By:    /s/ Alexis Borisy  Name:    Alexis Borisy  Title:    President and Chief
Executive Officer 




SPONSOR:






DART Therapeutics LLC






By: /s/ Benjamin D. Seckler MD
Name: Benjamin D. Seckler MD
Title: General Manager




GMT Charitable Research, LLC, solely for purposes of Sections 2 and 3:



GMT Charitable Research, LLC

By: /s/ Doron Rosenfeld
Name: Doron Rosenfeld
Title: Manager




-5-

--------------------------------------------------------------------------------

EXHIBIT A

RESEARCH PLAN

-6-

--------------------------------------------------------------------------------

    EXHIBIT B          BUDGET      Due upon Execution of Agreement       
$125,000  First Quarter Due January 8, 2008        $250,000  Second Quarter Due
April 7, 2008        $375,000  Third Quarter Due July 8, 2008        $375,000 
Fourth Quarter Due October 15, 2008        $450,000  Due upon Execution of
Amendment        $75,000  Fifth Quarter Due January 8, 2009        $450,000 
Sixth Quarter Due April 7, 2009        $450,000  Seventh Quarter Due July 8,
2009        $450,000  Eighth Quarter Due October 7, 2009        $450,000       
 Total        $3,450,000 


Capital equipment – ECL analyses – First Quarter estimated cost - $200,000.

-7-

--------------------------------------------------------------------------------